Citation Nr: 1211533	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-36 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1967 to June 1969, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared at a Travel Board hearing in June 2011.  A transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case served as a Marine infantryman in Vietnam, and he participated in combat during that service.  Indeed, the DD Form 214 indicates receipt of the Combat Action Ribbon.  The Veteran has alleged that he developed a chronic fungal infection in his toes/feet as a result of his service in Vietnam.  Essentially, he argues that his feet were wet for extended periods of time during his combat patrols in the jungles (to include at least one 12-day period during monsoon season), and that he began to notice a blackening discoloration in his feet at that time.  The Veteran has stated that he only sought treatment for the condition recently; however, he asserts to having felt embarrassment at the discoloration as well as feeling pain in the affected toes since leaving service.  

Prior to service entry, the Veteran reported having a history of athlete's foot.  The service department examiner noted this complaint, and also noted that there was no sequela present.  The Veteran was deemed fit for entrance into the Marine Corps and was dispatched to recruit training.  During the Veteran's service, there were limited consultations for skin abnormalities; however, on one occasion in October 1968, there was treatment for immersion foot and for tinea corpis on the thigh.  It was recommended at that time that the Veteran wear "shower shoes," and he was restricted from duty for a week.  Upon separation, a two inch scar was noted on the left foot; however, there is no indication that this was related to any fungal or other dermatological infection.  Overall, the Veteran's skin was found to be within normal limits at the time of discharge.  

The Veteran began to seek medical treatment for fungus in the feet in approximately 2005.  At that time, referral was made to VA's podiatry service, and onychogryphosis/mycosis was assessed in a clinical note.  The Veteran's nails were debrided as a treatment measure.  At his Travel Board hearing before the undersigned, the Veteran has attested to having been put under a medication regime to control his fungus.  He has stated that the medicine has worked to some extent; however, that his toes still appear darkened, and that when he goes to cut his toenails, he experiences pain.  

Given that the service treatment records indicated some abnormality with the skin on the feet, the Veteran was scheduled for a comprehensive examination to address the etiology of any current dermatological disorder of the feet.  The associated report of examination, dated in September 2010, included a diagnosis of onychomycosis bilaterally with no indication of current tinea pedis.  As the Veteran has reported, the examiner noted discoloration in the toenails, and the treatment history was noted to include some past use of prescription medication with a current usage of topical creams.  With regard to etiology, the examiner noted that the current onychomycosis was not related to the fungal infection on active duty.  The examiner stated that "the fungus that causes onychomycosis is ubiquitous. There is no evidence that the Veteran has been treated continuously since military service..."  

The Board must conclude that this examination opinion is not particularly useful in its assessment.  For one, by stating that the fungus causing the Veteran's disorder is ubiquitous, it establishes virtually nothing with respect to causation.  The Board supposes that the examiner's comment was meant to illustrate that the condition exists in many places (not just in tropical areas such as Vietnam); however, the ubiquity of the condition does not exclude jungle service in Vietnam as a potential source of the fungus.  Moreover, the examiner states that there is no history of continual treatment since service discharge.  The Veteran does not contend that he was treated until many years after service separation; however, he has maintained that he had the characteristic discoloration in his toes from service to the present.  The Veteran, as a lay person, is competent to report on that which comes to him through his senses.  As a combat Veteran, the Board gives strong deference to his description of the circumstances of his service.  Indeed, as a Marine combat infantryman in Vietnam, there is little doubt that the Veteran would have been exposed to numerous days of very wet conditions. 

Thus, as the 2010 VA opinion is rather cursory in nature (and does not fully discuss the harsh jungle conditions of the Veteran's military service), the Board is of the opinion that a new, comprehensive examination should be afforded to address the etiology of current bilateral onychomycosis.  In this regard, the Veteran's combat service, and his allegations of exposure to extensive moisture in the feet during said service, should be considered when coming to an opinion.   Prior to obtaining this examination, any and all outstanding VA records which are relevant to the claim should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, the Board notes that the Veteran has alleged having treatment for foot problems with VA since approximately 2008.  Any outstanding relevant VA treatment records, if they exist, should be associated with the claims file.  

2.  Schedule the Veteran for a VA dermatology/podiatry examination for the purposes of determining the etiology of any currently present skin disorder on the bilateral feet.  In this regard, the examiner is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran's skin disorders, to include onychomycosis, had causal origin in active service, to include his combat service in Vietnam and exposure to extensive moisture in tropical environments.  A detailed rationale should accompany any conclusions reached.  

3.  Following any additional indicated development, conduct a de novo review of the claim on the merits.  Should the appeal not be granted, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_______________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

